DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on May 09th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1-26 were amended. Claims 1-26 are currently pending. 
The amendment to the specification has been entered.
Response to Arguments
Applicant’s arguments, filed on May 09th, 2022, with respect to the amended features of claims 1, 13, 25, and 26 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 13, 25, and 26 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on May 09th, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “the modified part being a part of the work where a property of the work is modified but the work is not cut apart, thereby defining, in the work, a predefined discrete piece area surrounded by the modified part or surrounded by the modified part and an outer edge of the work, while leaving the work as a substantially single body without dividing the work until a crack is formed in the work” in combination with the rest of limitations recited in claim 1.
Regarding to claim 13, the prior art fails to anticipate or render obvious the limitations including “a modified part, which is a part of the work where a property of the work is modified but the work is not cut apart, and a predefined discrete piece area surrounded by the modified part or surrounded by the modified part and an outer edge of the work in a state in which the work remains as a substantially single body without being divided until the crack is formed in the work” in combination with the rest of limitations recited in claim 13.
Regarding to claim 25, the prior art fails to anticipate or render obvious the limitations including “the modified part being a part of the work where a property of the work is modified but the work is not cut apart, thereby defining, in the work, a predefined discrete piece area surrounded by the modified part or surrounded by the modified part and an outer edge of the work, while leaving the work as a substantially single body without dividing the work until a crack is formed in the work” in combination with the rest of limitations recited in claim 25.
Regarding to claim 26, the prior art fails to anticipate or render obvious the limitations including “a modified part, which is a part of the work where a property of the work is modified but the work is not cut apart, and a predefined discrete piece area surrounded by the modified part or surrounded by the modified part and an outer edge of the work in a state in which the work remains as a substantially single body without being divided until the crack is formed in the work” in combination with the rest of limitations recited in claim 26.
Claims 2-12 and 14-24 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828